





































DARDEN RESTAURANTS, INC.
FLEXCOMP PLAN


(As Amended and Restated Effective June 1, 2017)











--------------------------------------------------------------------------------








DARDEN RESTAURANTS, INC.
FLEXCOMP PLAN




ARTICLE I
INTRODUCTION




Section 1.1    Purpose of Plan. Darden Restaurants, Inc. adopted the Darden
Restaurants, Inc. FlexComp Plan (the “Plan”) for a select group of key
management and highly compensated employees of the Company as a means of
providing for certain automatically deferred income attributable to special
bonus amounts (referred to herein as “FlexComp Awards”) and a method for
voluntarily sheltering a portion of an eligible individual’s income from current
taxation by providing (i) deferred FlexComp Awards on an annual basis which are
automatically deferred to Separation from Service, and (ii) a means by which an
eligible individual may elect to defer the payment of all or a portion of his or
her salary and/or applicable bonus for a period of one or more years.


Section 1.2    Effective Date of Plan. This Plan was originally effective May
29, 1995 and has been amended from time to time thereafter. The Plan was amended
and restated effective as of January 1, 2009 to include all amendments through
December 31, 2008, including provisions to comply with the requirements of Code
Section 409A. The Plan is hereby amended and restated effective June 1, 2017
(unless an earlier effective date is indicated herein) to reflect certain
changes and administrative clarifications. It is intended that each provision of
this Plan shall be interpreted to permit the deferral of compensation in
accordance with the requirements of Code Section 409A and any provision that
would conflict with such requirements shall not be valid or enforceable.


ARTICLE II
DEFINITIONS




Section 2.1    Account shall mean the Deferred Account and FlexComp Account as
described in Article V. Each Participant Account shall separately reflect the
pre-2005 and post-2004 deferrals and hypothetical earnings thereon (referred to
herein as a Participant’s “pre-2005 Account” and “post-2004 Account”). A
Participant’s pre-2005 Account shall reflect amounts deferred hereunder before
January 1, 2005 (and the hypothetical earnings credited thereon before, on or
after January 1, 2005) for which (i) the Participant had a legally binding right
as of December 31, 2004, to be paid the amount, and (ii) such right to the
amount was earned and vested as of December 31, 2004 and was credited to the
Participant’s Account hereunder. Pre-2005 Accounts are treated as
“grandfathered” for the purposes of Code Section 409A, and are governed by the
terms of the Plan in effect as of October 3, 2004 unless otherwise provided
under this amendment and restatement of the Plan.


Section 2.2    Code shall mean the Internal Revenue Code of 1986, as amended
from time to time.







--------------------------------------------------------------------------------







Section 2.3    Committee shall mean the Benefit Plans Committee or its delegate.


Section 2.4    Company shall mean Darden Restaurants, Inc. and any of its
subsidiaries or affiliated business entities authorized to participate in the
Plan by the Board or its delegate. However, for purposes of Section 7.5 of the
Plan, “Company” shall mean Darden Restaurants, Inc.


Section 2.5    Current Compensation shall be determined solely for the period
during which the Participant was ineligible to participate in the DSP and shall
mean the “Earnable Compensation” that would have been recognized under the DSP
for such Participant for such period, without regard to any limitations on
compensation imposed under the Code. Notwithstanding the preceding sentence, the
following special rules shall apply in determining Current Compensation:


(a)    Any annual incentive compensation that is based on fiscal year
performance shall be considered Current Compensation for the Plan Year in which
it accrues, and any incentive compensation that is not based on fiscal year
performance shall be considered Current Compensation for the Plan Year in which
paid.


(b)    In the case of a Participant who is totally and permanently disabled and
who is receiving long-term disability benefits from an LTD Plan, Current
Compensation shall include “hypothetical earnings” based on the greater of (1)
the Participant’s base salary rate at the time the disability occurred, or (2)
the Participant’s eligible earnings for the fiscal year immediately prior to the
onset of the disability, but shall not include “hypothetical earnings” for any
period after the earlier of (A) the date the Participant attains age 65, or (B)
the date the Participant is no longer eligible to receive benefits under an LTD
Plan.


(c)    Current Compensation shall not include any amounts paid pursuant to a
severance plan or arrangement or a special service allowance.


(d)    Any amounts attributable to sign-on bonuses or special project bonuses
shall not be considered Current Compensation for purposes of determining the
amount of any FlexComp Award (although such amounts shall be included for
determining an individual’s compensation for purposes of Section 3.3(c), whether
or not deferred).


(e)    Current Compensation shall not include amounts paid prior to the date of
a Participant’s first anniversary of employment.


Section 2.6     Deferred Comp Participant shall mean a Participant who is
eligible under Section 3.3 to defer all or a portion of his or her compensation
(including salary and/or bonuses) as described in Section 4.3.


Section 2.7     Disabled shall mean that a Participant is totally and
permanently disabled due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such


-2-

--------------------------------------------------------------------------------







impairment causes the employee to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment.


Section 2.8    DSP shall mean the Darden Savings Plan.


Section 2.9     FlexComp Award Participant shall mean a Participant who is
eligible under Section 3.2 for a FlexComp Award under Section 4.1 and deferral
of that award under Section 4.2.


Section 2.10    LTD Plan shall mean any of the Company’s long-term disability
income plans.


Section 2.11    Management Incentive Plan shall mean the plan adopted by Darden
Restaurants, Inc. for key management employees.


Section 2.12    Participant shall mean any employee of the Company who meets the
eligibility requirements for a deferral under this Plan as set forth in Article
III.


Section 2.13    Plan Year shall mean the twelve-month period ending each May 31.


Section 2.14    Retirement Eligible shall mean a Participant has attained age 65
and has completed five (5) years of service (as defined for purposes of
crediting vesting service in the DSP), or age 55 and completed ten (10) years of
service (as defined for purposes of crediting vesting service in the DSP), or
whose combined age and years of service (as defined for purposes of crediting
vesting service in the DSP) equal at least 70 at the time of his or her
Separation from Service.


Section 2.15    Separation from Service shall mean any termination of the
employment relationship from the Company and any affiliates and, with respect to
post-2004 Accounts, any separation from service from the Company and its
affiliates as determined in a manner consistent with Code Section 409A and the
regulations and guidance issued thereunder. In the case of a Participant who is
on a leave of absence due to being Disabled, a separation from service for such
purpose shall occur after a 52-week period of absence. Notwithstanding anything
in the Plan to the contrary, any Participant in the Plan whose employment with
the Company and any affiliate terminated in connection with the sale of the Red
Lobster concept and related assets and certain liabilities during the Plan Year
beginning June 1, 2014 shall be deemed not to have a Separation from Service for
purposes of Code Section 409A and the regulations thereunder until such time as
the Participant’s employment is terminated from the buyer of the Red Lobster
concept and related assets and certain liabilities.


Section 2.16    Specified Employee shall mean an individual who is identified as
a “Specified Employee” as determined in accordance with the procedures adopted
by the Committee that reflects the requirements of Code Section
409A(a)(2)(B)(i).


ARTICLE III
ELIGIBILITY FOR AWARDS AND DEFERRALS




-3-

--------------------------------------------------------------------------------







Section 3.1    Participation. An individual shall be a Participant in this Plan
only if he or she satisfies any of the eligibility criteria set forth in Section
3.2 or Section 3.3. Upon becoming a Participant under Section 3.2 or Section
3.3, such an individual shall be permitted to participate solely for the
deferral and award provisions of this Plan for which he or she has satisfied the
eligibility criteria. Notwithstanding the foregoing, in no event may a
Participant defer any amounts under this Plan during a period when the
individual is receiving any amounts paid pursuant to a severance plan or
arrangement or a special service allowance maintained by the Company.


Section 3.2    FlexComp Award Participants. An individual who has completed one
year of service with the Company shall be eligible to become a FlexComp Award
Participant in the FlexComp Award feature of this Plan for a Plan Year, if such
individual:


(a)    is designated as eligible to participate hereunder by the Committee or
its delegate;


(b)    is a highly compensated employee (as defined in Code Section 414(q) and
the regulations and other guidance issued thereunder) under the DSP for the DSP
plan year that starts on the May 1 immediately preceding the start of the Plan
Year or was a highly compensated employee during the preceding two plan years of
the DSP or is employed at a salary which, on an annual basis, is anticipated to
exceed $120,000 (adjusted for increases in the cost of living at the same time
and in the same manner permitted under Code Section 415(d));


(c)    is either employed by the Company or receiving benefits under an LTD
Plan;


(d)    is not an active participant in the DSP or any other tax-qualified
retirement plan sponsored or maintained by the Company; and


(e)    with the exception of an individual receiving benefits from an LTD Plan,
would be entitled to have contributions made under the DSP if such plan did not
have restrictions on participation by highly compensated employees or employees
whose annualized salary as of his or her date of hire exceeds $120,000 (as
adjusted).


Notwithstanding the foregoing provisions of Section 3.2(b), effective May 1,
1999, the rule in the DSP automatically excluding an employee from participation
therein for two plan years after a plan year in which such employee is a highly
compensated employee shall not apply with respect to Qualified Managers as
defined in the DSP. Therefore, in lieu of Section 3.2(b), such individuals shall
be eligible to become a FlexComp Award Participant in the FlexComp Award feature
of this Plan (including the deferral of such Award) for a Plan Year, if such
individual otherwise meets the requirements of Section 3.2(a), (c), (d), and (e)
and such individual is a highly compensated employee, as defined therein for the
current DSP plan year or is employed at a salary which, on an annual basis, is
anticipated to exceed $120,000 (adjusted for increases in the cost of living at
the same time and in the same manner permitted under Code Section 415(d)).


In addition to the foregoing, if a FlexComp Award Participant ceases to meet the
otherwise applicable eligibility requirements of this Section 3.2 for an
upcoming Plan Year, and remains


-4-

--------------------------------------------------------------------------------







employed after the beginning of such Plan Year, such Participant shall be
referred to as a “Former FlexComp Award Participant” and the following
provisions shall apply:


(1)    all existing deferral elections for the Former FlexComp Participant under
Section 4.3 shall remain in effect until the end of the calendar year in which
such ineligibility occurs and the Former FlexComp Award Participant shall not be
eligible for future deferral elections unless and until he or she again meets
otherwise applicable eligibility requirements of this Section 3.2.


(2)    such Former FlexComp Participant shall not be eligible for any FlexComp
Award under Section 4.1 (or award deferral under Section 4.2) attributable to
any period of employment on or after the first day of the upcoming Plan Year
until the next December 31; and


(3)    such Former FlexComp Award Participant shall be entitled to a DSP Match
Replacement Award, if at all, in accordance with Section 4.4 for the
individual’s period of employment beginning with the first day of such upcoming
Plan Year and ending the next December 31 (the “Stub Period”).


Section 3.3    Deferred Comp Participants. An individual shall be eligible to
become a Deferred Comp Participant in the deferred compensation features of this
Plan (other than those deferral features applicable to FlexComp Awards) for any
Plan Year, if he or she:


(a)    is an officer;


(b)    is a highly compensated employee (as defined in Code Section 414(q) and
the regulations and other guidance issued thereunder) under the DSP for the DSP
plan year that starts on the May 1 immediately preceding the start of the Plan
Year or was a highly compensated employee during the preceding two plan years of
the DSP or is employed at a salary which, on an annual basis, is anticipated to
exceed $120,000 (adjusted for increases in the cost of living at the same time
and in the same manner permitted under Code Section 415(d)); or


(c)     after having become eligible under (a) or (b) above for a prior Plan
Year, the individual would have been a highly compensated employee under the DSP
for the DSP plan year ending within the Plan’s Plan Year (as defined in Code
Section 414(q) and the regulations and other guidance issued thereunder) had the
individual’s compensation included all amounts that the individual deferred
under this Plan other than deferrals, if any, of the FlexComp Awards.


Notwithstanding the foregoing provisions of Section 3.3(b), effective May 1,
1999, the rule in the DSP automatically excluding an employee from participation
therein for two plan years after a plan year in which such employee is a highly
compensated employee shall not apply with respect to Qualified Managers as
defined in the DSP. Therefore, in lieu of Section 3.3(b), such individuals shall
be eligible to become a Deferred Comp Participant in the deferred compensation
features of this Plan (other than those deferral features applicable to FlexComp
Awards) for any Plan Year, if he or she otherwise meets the requirements of
Section 3.3(a) or (c) or such individual is a highly


-5-

--------------------------------------------------------------------------------







compensated employee, as defined therein for the DSP plan year that starts on
the May 1 immediately preceding the start of the Plan Year or is employed at a
salary which, on an annual basis, is anticipated to exceed $120,000 (adjusted
for increases in the cost of living at the same time and in the same manner
permitted under Code Section 415(d)).


In addition to the foregoing, if a Deferred Comp Participant ceases to meet the
eligibility requirements of this Section 3.3 for an upcoming Plan Year, such
ineligibility shall be effective beginning with the January 1 of the calendar
year following the calendar year in which such ineligibility occurs, as provided
in Section 4.3.


ARTICLE IV
FLEXCOMP AWARDS AND PLAN DEFERRALS


Section 4.1    Amount of Annual FlexComp Award. If a FlexComp Award Participant
ceases to meet the otherwise applicable eligibility requirements for a FlexComp
Award for an upcoming Plan Year (i.e., after the beginning of a calendar year),
but the individual remains employed after the beginning of that Plan Year, the
Participant is not eligible for the regular annual FlexComp Award under the Plan
otherwise described in this Section 4.1. Instead, the individual is referred to
in the Plan as a “Former FlexComp Award Participant” and any benefits (other
than salary or bonus deferrals) for the Stub Period (as defined in Section 3.2)
are governed by Section 4.4.


A FlexComp Award Participant who is not a Former FlexComp Award Participant as
defined in Section 3.2 shall be entitled to an annual FlexComp Award, the amount
of which shall be determined as follows: [“X” (a DSP factor) plus “Y” (a fixed
factor)] times the Participant’s Current Compensation. (As explained above and
in Section 3.2, this Section 4.1 does not apply to a FlexComp Award Participant
who lost eligibility for an upcoming Plan Year but is still eligible for salary
deferrals for the remainder of the calendar year beginning with that Plan Year.
Instead, any benefits (other than salary or bonus deferrals) for the Stub Period
(as defined in Section 3.2) are governed by Section 4.4.) The determination of
the appropriate factors and the relevant terms are set forth below:


(a)
X, the DSP factor, is based on the Participant’s lost DSP matching
contributions, and, equals a variable amount, determined in the Company’s
discretion, but which percentage shall be applied consistently to all such
Participants, between 1.5% and 7.2%.



(b)
Y, the fixed factor, is 4%.



(c)
In the event a Participant incurs a Separation from Service during the Plan
Year, the Participant shall be entitled to the portion of the FlexComp Award
attributable to the portion of the Plan Year in which he or she is employed,
based on his or her Current Compensation for the partial Plan Year.



Prior to the Plan Year beginning June 1, 2017, a different FlexComp Award
formula applied to certain Participants.


-6-

--------------------------------------------------------------------------------









Section 4.2    Deferral or Payment of Annual FlexComp Award. The following
provisions shall apply with respect to the deferral or payment of FlexComp
Awards:


(a)    Automatic Deferral. Any employee of the Company who meets the eligibility
requirements described in Section 3.2 and who is actively employed by the
Company as of the last day of a Plan Year shall have any FlexComp Award to which
he or she is entitled for the Plan Year (in accordance with Section 4.1)
automatically deferred under the Plan until the January 1 following his or her
Separation from Service. Notwithstanding the foregoing, the amount of any
deferral may not exceed the gross amount of the Participant’s FlexComp Award
reduced by any tax required to be withheld from such amounts under Code Section
3101(a) and (b) or any state or local statute.


(b)    Separation from Service or Death. If a Participant who is otherwise
eligible for a FlexComp Award under Section 4.2(a) incurs a Separation from
Service or dies before the last day of a calendar year, the FlexComp Award to
which the Participant is otherwise entitled for the portion of the calendar year
in which the Participant was employed shall be paid (or commence to be paid) as
part of the Participant’s FlexComp Account, as soon as practicable after the
January 1 following the Participant’s Separation from Service or death.


(c)    Disability. If a Participant who is otherwise eligible for a FlexComp
Award under Section 4.2(a) is Disabled before the last day of a calendar year,
the Participant shall continue to be eligible for FlexComp Awards during the
period the Participant is Disabled and until the earlier of the date the
Participant incurs a Separation from Service or dies; provided, however, that
the automatic deferral of FlexComp Awards to which the Participant is otherwise
entitled shall cease to apply for calendar years beginning after the year in
which the Participant is Disabled and all such future FlexComp Awards shall be
paid in cash to the Participant as soon as practicable after the end of each
future Plan Year. (By way of clarification, the FlexComp Award for the calendar
year in which the Participant is Disabled shall continue to be automatically
deferred until the January following the Participant’s Separation from Service.)


Section 4.3    Salary, Incentive, and Bonus Deferral Elections.


(a)    Elections by Officers. A Deferred Comp Participant who is an officer of
the Company may make the following deferral elections:


(1)    Base Compensation. Such Participant may irrevocably elect to defer up to
25% (in a whole percentage) of his or her base compensation for a calendar year
by completing and submitting to the Company a deferral election form at such
time and in such manner as determined by the Committee prior to the beginning of
the calendar year in which the base compensation is earned.


-7-

--------------------------------------------------------------------------------







In the case of an employee who first becomes a Participant during a calendar
year (and is not eligible for any other plan with which this Plan is aggregated
for purposes of Code Section 409A), elections under this Section 4.3(a)(1) for
the remainder of the year must be made within 30 days of the date the employee
first becomes a Participant, and shall apply only to amounts paid for services
to be performed after the date of such election. Any deferral election shall
apply to the Participant’s base compensation attributable to payroll periods
beginning in each calendar year. If a Participant becomes ineligible to defer
compensation under this Plan because he or she no longer meets the eligibility
requirements of Section 3.3, such ineligibility shall not be effective until the
end of the calendar year in which the Participant fails to satisfy the
eligibility criteria.


(2)    Management Incentive Plan Bonus Deferral. Such Participant may
irrevocably elect to defer up to 100% (in a whole percentage) of his or her
Management Incentive Plan incentive compensation otherwise payable in the
upcoming calendar year by completing and submitting to the Company a deferral
election form at such time and in such manner as determined by the Committee but
no later than November 30 of the Plan Year during which the incentive
compensation is earned; provided that in order to be eligible to make the
election by the applicable November 30, the Participant continuously performs
services from the beginning of the performance period through the date on which
the election is made. Otherwise, the Management Incentive Plan incentive
compensation for that Plan Year cannot be deferred by the Participant.
Notwithstanding the foregoing, the amount of any deferral may not exceed the
gross amount of the Participant’s incentive compensation reduced by any tax
required to be withheld from such amounts under Code Section 3101(a) and (b) or
any state or local statute. Further, notwithstanding any prior deferral
election, if the Participant incurs a Separation from Service prior to the date
of any bonus incentive compensation, then any such incentive compensation award
for the Plan Year in which the Separation from Service occurs shall be paid as a
single lump sum as soon as practicable after the January 1 following the
Separation from Service. If a Participant becomes ineligible to defer Management
Incentive Plan incentive compensation under this Plan because he or she no
longer meets the eligibility requirements of Section 3.3, such ineligibility
shall be effective beginning with deferral elections with respect to Management
Incentive Plan incentive compensation otherwise payable in the calendar year
following the calendar year in which the Participant is no longer eligible.


(b)    Elections by All Other Participants. A Deferred Comp Participant who is
not an officer of the Company may make the following deferral elections:


(1)    Deferrals of Earnable Compensation. Such Participant may irrevocably
elect to defer up to 25% (in a whole percentage) of his or her “earnable


-8-

--------------------------------------------------------------------------------







compensation” (as such term is defined under the DSP) for a calendar year by
completing and submitting to the Company a deferral election form at such time
and in such manner as determined by the Committee (or its delegate) prior to the
beginning of the calendar year in which the earnable compensation is earned. In
the case of an employee who first becomes a Participant during a calendar year
(and is not eligible for any other plan with which this Plan is aggregated for
purposes of Code Section 409A), elections under this Section 4.3(b)(1) for the
remainder of the year must be made within 30 days of the date the employee first
becomes a Participant, and shall apply only to earnable compensation for
services to be performed after the date of such election. Any deferral election
shall apply to the Participant’s earnable compensation attributable to payroll
periods beginning in each calendar year. If a Participant becomes ineligible to
defer compensation under this Plan because he or she no longer meets the
eligibility requirements of Section 3.3, such ineligibility shall not be
effective until the end of the calendar year in which the Participant fails to
satisfy the eligibility criteria.


(2)    Bonus for Operations. Such Participant may irrevocably elect to defer up
to 25% (in a whole percentage) of his or her quarterly operations bonuses earned
for quarters beginning in an upcoming calendar year by completing and submitting
to the Company a deferral election form no later than the November 30 prior to
such calendar year. In the case of an employee who first becomes a Participant
during a calendar year (and is not eligible for any other plan with which this
Plan is aggregated for purposes of Code Section 409A), elections under this
Section 4.3(b)(2) for the remainder of the year must be made within 30 days of
the date the employee first becomes a Participant, and shall apply only to
operations bonuses attributable to services to be performed after the date of
such election. Notwithstanding the foregoing, the amount of any deferral may not
exceed the gross amount of the Participant’s operations bonus reduced by any tax
required to be withheld from such amounts under Code Section 3101(a) and (b) or
any state or local statute. Further, notwithstanding any prior deferral
election, if the Participant incurs a Separation from Service prior to the date
of any award of an operations bonus, then any operations bonus award for the
quarter in which the Separation from Service occurs shall be paid as a single
lump sum as soon as practicable after the January 1 following the Separation
from Service. If a Participant becomes ineligible to defer quarterly operations
bonuses under this Plan because he or she no longer meets the eligibility
requirements of Section 3.3, such ineligibility shall be effective beginning
with deferral elections with respect to fiscal quarterly operations bonuses for
fiscal quarters beginning in the calendar year following the calendar year in
which the Participant is no longer eligible.


(3)    Management Incentive Plan Bonus. Such Participant may irrevocably elect
to defer up to 25% (in a whole percentage) of his or her Management Incentive


-9-

--------------------------------------------------------------------------------







Plan bonus otherwise payable during the upcoming calendar year by completing and
submitting to the Company a deferral election form at such time and in such
manner as determined by the Committee but no later than November 30 of the Plan
Year during which the bonus is earned; provided that in order to be eligible to
make the election by the applicable November 30, the Participant continuously
performs services from the beginning of the performance period through the date
on which the election is made. Otherwise, the Management Incentive Plan bonus
for that Plan Year cannot be deferred by the Participant. Notwithstanding the
foregoing, the amount of any deferral may not exceed the gross amount of the
Participant’s Management Incentive Plan bonus reduced by any tax required to be
withheld from such amounts under Code Section 3101(a) and (b) or any state or
local statute. Further, notwithstanding any prior deferral election, if the
Participant incurs a Separation from Service prior to the date of any incentive
compensation award, then any Management Incentive Plan bonus for the Plan Year
in which the Separation from Service occurs shall be paid as a single lump sum
as soon as practicable after the January 1 following the Separation from
Service. If a Participant becomes ineligible to defer Management Incentive Plan
bonus under this Plan because he or she no longer meets the eligibility
requirements of Section 3.3, such ineligibility shall be effective beginning
with deferral elections with respect to Management Incentive Plan bonus
otherwise payable in the calendar year following the calendar year in which the
Participant is no longer eligible.


(c)    Special Bonuses. Any Deferred Comp Participant may elect to defer up to
100% (in a whole percentage) of: (i) any “sign-on bonus” that may become payable
to such Participant by completing and submitting to the Company a deferral
election form prior to his or her date of hire, and (ii) any “special project
bonus” that the senior human resources officer, in his or her sole discretion,
may award to such Participant by completing and submitting to the Company a
deferral election form within 30 days of receiving from the Company a written
communication regarding the goals and objectives that must be attained in order
to earn such special project bonus, provided that the Participant must perform
services for a period of at least 12 months from the date the Participant
obtains the legally binding right to the special projects bonus and there is a
substantial risk of forfeiture of the special projects bonus for a period of at
least 12 months from the date the Participant obtains the legally binding right
to the special project bonus (or the risk of forfeiture lapses upon death or
disability (as determined under Code Section 409A and the regulations
thereunder)). Notwithstanding the foregoing, the amount of any deferral under
this subsection may not exceed the gross amount of the applicable bonus reduced
by any tax required to be withheld from such amounts under Code Section 3101(a)
and (b) or any state or local statute. Further, notwithstanding any prior
deferral election, if the Participant incurs a Separation from Service prior to
the date of any award of a sign-on or special project bonus, then any deferral
election made with respect to


-10-

--------------------------------------------------------------------------------







such bonus shall not become effective and such amounts shall be paid in the
January following Separation from Service.


Section 4.4    DSP Match Replacement Award.


(a)    Introduction. A Former FlexComp Participant (i.e., a FlexComp Award
Participant who ceases to meet the otherwise applicable eligibility requirements
for a FlexComp Award under Section 4.1 for an upcoming Plan Year (i.e., after
the beginning of the calendar year), but remains employed after the beginning of
that Plan Year) is eligible for a DSP Match Replacement Award for the Stub
Period (as defined in Section 3.2), subject to the terms of this Section 4.4. In
determining whether a Former FlexComp Participant is entitled to a DSP Match
Replacement Award under this Plan, the Company will first determine whether the
Former FlexComp Participant is entitled to employer matching contributions under
the DSP for the Stub Period. Any employer matching contributions made under the
DSP will reduce the amount of any potential DSP Match Replacement Award under
this Plan.
    
(b)    Calculation of DSP Match Replacement Award. A Former FlexComp Participant
shall be entitled to a DSP Match Replacement Award under this Plan, only if he
or she deferred an amount under this Plan during the Stub Period equal to at
least 1% of his or her Earnable Compensation as defined under the DSP (his or
her “DSP Compensation”) and the maximum potential DSP Match Replacement Award
available under this Plan shall be equal to the amount of matching contributions
he or she would have received had he or she deferred a maximum of 6% of his or
her DSP Compensation under the DSP. If a Former FlexComp Participant is entitled
to a DSP Match Replacement Award, such award shall be offset, if and to the
extent necessary, to ensure that the total matching contributions to which the
Former FlexComp Participant is entitled does not exceed an amount equal to 6% of
the Former FlexComp Award Participant’s DSP Compensation (taking into account a
DSP Match Replacement Award under this Plan plus employer matching contributions
actually made under the DSP for the Stub Period) multiplied by a variable
percentage determined in the Company’s discretion, but which percentage shall be
applied consistently to all such Participants, between 1.5% and 7.2% (the
“Discretionary Match Rate”). The amount of the DSP Match Replacement Award shall
be calculated as soon as practicable after the end of the Stub Period and
credited to his or her Account under this Plan.




ARTICLE V
ESTABLISHMENT OF ACCOUNTS AND CREDITS TO ACCOUNTS


Section 5.1    Deferred Accounts and Rates of Return on Deferred Accounts. A
deferred compensation account (“Deferred Account”) shall be established on
behalf of each Participant with respect to whom an amount is deferred under
Section 4.3 or Section 4.4 of this Plan. The amount of a Participant’s deferrals
under this Plan shall be credited to such Participant’s Deferred Account


-11-

--------------------------------------------------------------------------------







as soon as practicable after the amount would otherwise have been paid in the
absence of the deferral election. Each Participant’s Deferred Account shall be
credited daily with a “rate of return” on the total deferred amounts credited to
the Participant’s Deferred Account and a Participant may make separate elections
with respect to “rates of return” for past and future deferrals. Such “rates of
return” are described in Section 5.3.


Section 5.2    FlexComp Accounts and Rates of Return on Amounts in FlexComp
Accounts. A deferred FlexComp Award account (“FlexComp Account”) shall be
established on behalf of each Participant who elects to defer a percentage of
his or her FlexComp Awards. The amount of a Participant’s deferred FlexComp
Awards shall be credited to such Participant’s FlexComp Account as soon as
practicable after the Plan Year in which the FlexComp Award is earned. Each
Participant’s FlexComp Account shall be credited daily with a “rate of return”
on the total deferred amounts credited to the Participant’s FlexComp Account and
a Participant may make separate elections with respect to “rates of return” for
past and future deferrals. Such “rates of return” are described in Section 5.3.


Section 5.3    Rates of Return. The “rates of return” credited to a
Participant’s accounts under Sections 5.1 and 5.2 shall be based upon the actual
investment performance of funds in the DSP, or at such other rates as may be
made available to the Participant from time to time pursuant to the provisions
of the Plan and the procedures established by the Committee. The Committee may
delete funds, on a prospective basis, by notifying all Participants whose
Accounts include rates of return based on such funds, in advance, and soliciting
elections for transfer to other rates of return then available to such
Participants.


Participants may elect to have any combination of the above “rates of return”
accrue on amounts in their accounts, from 1% to 100%, provided that the sum of
the percentages attributable to such rates equals 100%. A Participant may change
the “rate(s) of return” to be credited to his or her accounts, on a daily basis,
by notifying the Committee or its delegate, at such time and in such manner as
approved by the Committee or its delegate. Each Participant’s accounts will be
credited daily with the “rate(s) of return” elected by the Participant until the
amount in each Participant’s Accounts is “liquidated” in preparation for
distribution to the Participant. Each Participant shall receive a quarterly
statement of the balance of his or her accounts.


Section 5.4    Vested Benefits. Each Participant shall at all times have a
nonforeitable interest in any amounts credited to his or her Deferred Account
and FlexComp Account.


Section 5.5    Impact on Other Benefit Plans. The Company may maintain life
and/or disability plans under which benefits earned or payable are related to a
Participant’s earnings. Any such benefits will generally be based upon the
earnings that a Participant would have earned in a given calendar year in the
absence of any deferral hereunder.
 
ARTICLE VI
PAYMENT OF ACCOUNTS




-12-

--------------------------------------------------------------------------------







Section 6.1     Unforeseeable Emergency. At any time prior to the time an amount
is otherwise payable hereunder, a Participant may request a distribution of
deferred amounts on account of the Participant’s unforeseeable emergency,
subject to the following requirements. The rules set forth in this Section 6.1
govern distributions of post-2004 Accounts in the case of an unforeseeable
emergency. Distributions of pre-2005 Accounts in the case of an unforeseeable
emergency shall be governed by terms of the Plan in effect as of October 3,
2004. For clarity, active Participants, as well as Participants who have
experienced a Separation from Service, may request a distribution of post-2004
Accounts under this Section 6.1. Distributions of pre-2005 Accounts under this
Section 6.1, subject to the terms of the Plan in effect as of October 3, 2004,
are limited to active Participants.


(a)    Such distribution shall be made, in the sole discretion of the Committee
or its delegate, if the Participant has incurred an unforeseeable emergency.


(b)    For purposes of this Plan, an “unforeseeable emergency” shall be limited
to a severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
beneficiary, or of a Participant’s dependent (as defined in Code Section 152,
without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)), loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Examples of events that may constitute an unforeseeable
emergency include the imminent foreclosure of or eviction from the Participant’s
primary residence; the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication; and the need to pay for the funeral expenses of the Participant’s
spouse, the Participant’s beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to Code Sections 152(b)(1), (b)(2),
and (d)(1)(B)). Examples of circumstances that are not considered to be
unforeseeable emergencies include the need to send an individual’s child to
college or the desire to purchase a home. In addition to the foregoing,
distributions made on account of an “unforeseeable emergency” are limited to the
extent reasonably needed to satisfy the emergency need (which may include
amounts necessary to pay any federal, state, local or foreign income taxes or
penalties reasonably anticipated to result from the distribution).


(c)    Notwithstanding the foregoing, payment under this Section 6.1 may not be
made to the extent that such hardship is or may be relieved:


(i)    through reimbursement or compensation by insurance or otherwise,


(ii)    by liquidation of the participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or


(iii)    by cessation of deferrals under the Plan. For this purpose, the
Participant may cancel a deferral election under this Plan due to the
unforeseeable


-13-

--------------------------------------------------------------------------------







emergency event such that any later deferral election shall be subject to the
provisions governing deferral elections.
    
(d)    Whether a Participant is faced with an “unforeseeable emergency” will be
determined based on the relevant facts and circumstances of each case, based on
the information supplied by the Participant, in writing, pursuant to the
procedure prescribed by the Committee or its delegate, and in accordance with
Code Section 409A and the regulations thereunder. All distributions under this
Section 6.1 shall be made as soon as practicable after the Committee or its
delegate has approved the distribution and that the requirements of this Section
6.1 have been met.


Section 6.2    Payment of Deferred Accounts and FlexComp Accounts. At the time a
Participant makes his or her election to defer any amounts to a Deferral Account
and, with respect to pre-2005 FlexComp Accounts, the Participant must also elect
a specified distribution date and a form of payment with respect to amounts
deferred to a Deferred Account, in accordance with subsections (a) and (b) and
subject to subsection (c) below. Each deferred amount under this Plan is paid
separately according to the Participant’s deferred distribution date and/or form
of payment election. Separately, at such time and in such manner prescribed by
the Committee by the November 30 of the calendar year prior to the commencement
of a Plan Year, Participants may make an irrevocable election as to a form of
payment with respect to amounts deferred to a post-2004 FlexComp Account in
accordance with (b) and subject to subsection (c) below. Notwithstanding any
Participant election to the contrary, all distributions under this Plan shall be
paid or commence to be paid as soon as practicable after the January 1
coincident with or next following the Participant’s Separation from Service from
the Company, subject to Section 6.4 in the case of Specified Employees.


(a)    Distribution Date. A specified distribution date may be any January of a
future even-numbered year that is at least one year subsequent to the date the
compensation or bonus would otherwise be payable, but, with respect to pre-2005
Accounts, shall not be later than the date the Participant attains age 70. A
Participant may also select a payment date of January 1 following Separation
from Service as a specified distribution date with respect to any year’s
deferrals.


(b)    Form of Payment.


(1)    With respect to pre-2005 Accounts, the Participant may elect to have his
or her deferred amounts subject to such election, paid in:


(A)    a single payment,


(B)    annual installments for a period not to exceed ten (10) years,


(C)    annual installments for a period not to exceed fifteen (15) years for
deferral elections made prior to December 31, 1985 (if so elected at the time of
the original deferral), or


-14-

--------------------------------------------------------------------------------









(D)    any other form of payment requested in writing by the Participant and
approved by the Committee or its delegate with regard to amounts deferred under
Article IV.


The amount of any annual installment payment shall equal the Participant’s
distributable Deferred Account or FlexComp Account determined as of the last day
of the month preceding the payment date multiplied by a fraction, the numerator
of which is one and the denominator of which is the number of installment
payments remaining to be paid.


(2)    With respect to post-2004 Accounts, and in accordance with procedures
established by the Committee, the Participant may irrevocably elect to have his
or her deferred amounts paid in:


(A)    a single payment,


(B)    annual installments for a period not to exceed five (5) years, or


(C)    annual installments for a period not to exceed ten (10) years.


The amount of any annual installment payment shall equal the Participant’s
distributable Deferred Account or FlexComp Account determined as of the last day
of the month preceding the payment date multiplied by a fraction, the numerator
of which is one and the denominator of which is the number of installment
payments remaining to be paid. In the absence of an election to the contrary,
all deferred amounts are paid in the form of a single payment.


(c)    Special Rules. Notwithstanding the above, the following provisions shall
apply:


(1)    Except as provided in Subsection 6.2(c)(4), if a Participant incurs a
Separation from Service for any reason other than death and prior to becoming
Retirement Eligible, the Committee or its delegate shall require that full
payment of all amounts deferred under this Plan be paid in the form of a single
lump sum cash payment as soon as practicable after the January 1 coincident with
or next following the Participant’s Separation from Service, subject to Section
6.4 in the case of Specified Employees.


(2)    As to pre-2005 Accounts, an active Participant may request to amend his
or her distribution date and/or form of payment with respect to a deferral
provided: (i) the initial distribution date in the absence of such distribution
election amendment is not within twelve (12) months of the date of the
amendment; (ii) his or her amended distribution date is an even-numbered year
that is at least one year after the distribution date in the absence of such
distribution election amendment; (iii) his or her amended form of payment


-15-

--------------------------------------------------------------------------------







is in substantially equal annual installments for a period not to exceed ten
(10) years or a lump sum; and (iv) no modifications for distribution dates
and/or forms of payment are permitted with respect to any deferrals after
payment of such deferrals has commenced to be paid. No more than two amendments
to the Participant’s initial distribution election with respect to a particular
deferral shall be permitted. Any such amendment must be in writing and submitted
to the Committee for approval.


(3)    With respect to post-2004 Accounts, an active Participant may request to
amend his or her specified distribution date election with respect to deferrals
(other than any deferrals to Separation from Service) provided: (i) the initial
distribution date in the absence of such distribution election amendment is not
within twelve (12) months of the date of the amendment; (ii) his or her amended
distribution date is an even-numbered year that is at least five years after the
distribution date that would apply in the absence of such distribution election
amendment; (iii) no amounts may be deferred from a specified date to Separation
from Service; (iv) no modifications for distribution dates are permitted if the
Participant initially elected to receive payment at his or her Separation from
Service; and (v) no modifications may be made to the form of payment for any
previously deferred amounts. Any such amendment must be in writing and submitted
to the Committee in accordance with procedures established for such purpose.    


(4)    With respect to post-2004 Accounts, the Committee shall establish
procedures governing the payment of deferred amounts where a Participant has
elected to defer amounts to a specified distribution date to which other amounts
have already been deferred. Pursuant to such procedures, all amounts deferred to
a distribution date shall be treated as a separate identifiable amount based on
the form of distribution otherwise payable on or commencing on that distribution
date.


(5)    Notwithstanding any other provision of this Plan to the contrary, with
respect to pre-2005 Accounts, a Participant may, at any time prior or subsequent
to the distribution date selected by the Participant, request to have his or her
form of payment for any or all of his pre-2005 Accounts changed to an immediate
lump-sum distribution, provided that the amount of any such lump-sum
distribution shall be reduced by ten percent (10%) of the total lump-sum
distribution amount. This automatic ten percent (10%) haircut penalty is
effective for distributions paid on or after March 1, 2017. Prior to this date,
a variable formula applied for purposes of determining the amount of the haircut
penalty.


Section 6.3    Death of a Participant. If a Participant dies before the full
distribution of his or her Accounts, a lump sum payment of the remaining
distribution amount shall be made to the beneficiary designated by the
Participant. This payment shall be made as soon as practicable after


-16-

--------------------------------------------------------------------------------







the Committee receives notification of the Participant’s death. In the absence
of any such designation, payment shall be made to the personal representative,
executor or administrator of the Participant’s estate.


Section 6.4    Delay in Distribution for Specified Employees. Notwithstanding
anything to the contrary in this Plan, if a Participant is a Specified Employee,
distributions which are made on account of the Participant’s Separation from
Service shall be made on the date that is the earlier of: (A) the Participant’s
death or (B) the later of: (i) the first day of the seventh month following the
Participant’s Separation from Service (regardless of whether the Participant is
reemployed on that date); or (ii) as soon as practicable after the January 1
following the participant’s Separation from Service.


ARTICLE VII
ADMINISTRATION OF THE PLAN


Section 7.1    Committee. This Plan shall be administered by the Committee. The
Committee shall act by affirmative vote of a majority of its members at a
meeting or in writing without a meeting. The Committee shall appoint a secretary
who may be but need not be one of its own members. The secretary shall keep
complete records of the administration of the Plan. The Committee may authorize
each and any one of its members to perform routine acts and to sign documents on
its behalf.


Section 7.2    Plan Administration. The Committee may appoint such persons or
establish such subcommittees, employ such attorneys, agents, accountants or
investment advisors necessary or desirable to advise or assist it in the
performance of its duties hereunder, and the Committee may rely upon their
respective written opinions or certifications. Administration of the Plan shall
consist of interpreting and carrying out the provisions of the Plan in the
discretion of the Committee. The Committee shall, in its discretion, determine
the eligibility of employees to participate in the different features of the
Plan, their rights while Participants in the Plan and the nature and amounts of
benefits to be received therefrom. The Committee shall, in its discretion,
decide any disputes which may arise under the Plan. The Committee may provide
rules and regulations for the administration of the Plan consistent with its
terms and provisions. Any construction or interpretation of the Plan and any
determination of fact in administering the Plan made in good faith by the
Committee shall be final and conclusive for all Plan purposes.


Section 7.3    Claims Procedure. Claims for benefits under the Plan shall be
administered in accordance with Section 503 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and the regulations thereunder. The
Committee shall make all determinations as to the right of any Participant or
beneficiary (or other claimant) (a “claimant”) to a benefit under the Plan. Any
denial by the Committee of a claim for benefits under the Plan by a claimant
shall be stated in writing by the Committee and delivered or mailed to the
claimant within 90 days after receipt by the Committee. Such notice shall set
forth: (a) the specific reason or reasons for the denial; (b) the specific
provisions of the Plan upon which the denial is based; (c) if the claim can be
corrected, a request for such material and/or information as is required by the
Committee to act on the claim and an explanation of why such material and/or
information is necessary; and (d) a


-17-

--------------------------------------------------------------------------------







description of the Plan’s appeal procedures, including the claimant’s right to
bring suit under Section 502(a) of ERISA following an adverse benefit
determination on appeal. If the Committee determines that special circumstances
require an extension of time for processing the claim, the initial 90-day period
may be extended for up to 90 additional days. The Committee shall give the
claimant written notice of the extension prior to the expiration of the initial
90-day period, and such notice shall set forth the circumstances requiring the
extension of time and the date by which the Committee expects to render a
decision.


If a claim is denied, the claimant may notify the Committee in writing within 60
days after receipt of a written denial of the claim that the claimant wishes to
appeal the denial of the claim, and the claimant may present to the Committee a
written statement of the claimant’s position and any documents, records or other
information relating to the claim for benefits. Upon request and free of charge,
the claimant shall be provided reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits. The Committee’s review shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Committee shall act upon
such appeal within 60 days after receipt thereof unless special circumstances
require further time, but in no event later than 120 days after receipt. If the
Committee needs additional time to consider the appeal due to special
circumstances, the Committee shall notify the claimant within 60 days of filing
the appeal. If the Committee confirms the denial, in whole or in part, the
Committee shall present in a written notice to the claimant: (a) the specific
reasons for denial; (b) the specific references to the Plan provisions on which
the decision was based; (c) a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits; and (d) a statement of the claimant’s right to bring suit under
Section 502(a) of ERISA, in a manner calculated to be understood by the
claimant.


Benefits under the Plan will be paid only if the Committee decides in its sole
discretion that a claimant is entitled to them. In determining claims for
benefits, the Committee has the authority to interpret the Plan, to resolve
ambiguities, to make factual determinations, and to resolve questions relating
to eligibility for and amount of benefits. Subject to applicable law, any
decision made in accordance with the above claims procedures is final and
binding on all parties. A misstatement or other mistake of fact shall be
corrected when it becomes known and the Committee shall make such adjustment on
account thereof as it considers equitable and practicable.


No action at law or in equity shall be brought to recover benefits under the
Plan until the mandatory appeal rights described in the Plan have been exercised
and the Plan benefits requested in such appeal have been denied in whole or in
part. If any judicial proceeding is undertaken to appeal the denial of a claim,
challenge the amount of any benefit under the Plan, or bring any other action
under ERISA, any such judicial proceeding must be filed in a court of law no
later than the earliest of the following: (a) 90 days after the Committee’s
final decision; (b) three years after the date when the claimant commences
payment of the Plan benefits at issue in the judicial proceeding; or (c) the
statutory deadline for filing a claim or lawsuit with respect to the Plan
benefits at issue in the judicial proceeding as determined by applying the most
analogous statute of limitations for


-18-

--------------------------------------------------------------------------------







the state of Florida. The evidence presented in such a judicial proceeding shall
be strictly limited to the evidence timely presented to the Committee.


Section 7.4    Non-Assignability. The interests herein and the right to receive
distributions from a Participant’s accounts under this Plan may not be
anticipated, alienated, sold, transferred, assigned, pledged, encumbered, or
subjected to any charge or legal process, and if any attempt is made to do so,
or a Participant becomes bankrupt, the interests of the Participant under this
Plan in his or her accounts may be terminated by the Committee or its delegate,
which, in its sole discretion, may cause the same to be held or applied for the
benefit of one or more of the dependents of such Participant or make any other
disposition of such interests that it deems appropriate.


Section 7.5    Amendments to Plan. Darden Restaurants, Inc. reserves the right
to suspend, amend or otherwise modify or terminate this Plan at any time,
without notice. Such action shall be taken by the Board of Directors of Darden
Restaurants, Inc. or its delegate. However, this Plan may not be suspended,
amended, otherwise modified, or terminated during the two-year period following
a Change in Control without the written consent of a majority of Participants
determined as of the day before such Change in Control occurs. A “Change in
Control” shall mean the occurrence of any of the following events:


(a)
Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of thirty percent (30%) or more of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of the Plan, the following acquisitions
shall not constitute a Change of Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
company controlled by, controlling or under common control with the Company, or
(D) any acquisition pursuant to a transaction that complies with Sections
7.5(b)(i), (ii) and (iii) of the Plan;

(b)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the
then-outstanding shares of



-19-

--------------------------------------------------------------------------------







common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, thirty percent (30%) or
more of, respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Board of Directors of the Company at the time of the execution of the initial
agreement or of the action of the Board of Directors of the Company providing
for such Business Combination; or
(c)
Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding any other provision of this Plan to the contrary, the Committee,
may, in its sole discretion, direct that payments be made before such payments
are otherwise due if, for any reason (including, but not limited to a change in
the tax or revenue laws of the United States of America, a published ruling or
similar announcement issued by the Internal Revenue Service, a regulation issued
by the Secretary of the Treasury or his delegate, or a decision by a court of
competent jurisdiction involving a Participant or beneficiary), such Committee
believes that Participants or their Beneficiaries have recognized or will
recognize income for federal income tax purposes with respect to amounts that
are or will be payable to such Participants under this Plan before such amounts
are scheduled to be paid. In making this determination, such Committee shall
take into account the hardship that would be imposed on Participants or their
Beneficiaries by the payment of federal income taxes under such circumstances.


Section 7.6    Plan Unfunded. Nothing in this Plan shall be interpreted or
construed to require the Company in any manner to fund any obligation to the
Participants, terminated Participants or beneficiaries hereunder. Nothing
contained in this Plan nor any action taken hereunder shall create, or be
construed to create, a trust of any kind, or a fiduciary relationship between
the Company and the Participants, terminated Participants, beneficiaries, or any
other persons. Any funds which may be accumulated in order to meet any
obligation under this Plan shall for all purposes continue


-20-

--------------------------------------------------------------------------------







to be a part of the general assets of the Company; provided, however, that the
Company may establish a trust to hold funds intended to provide benefits
hereunder so long as the assets of such trust become subject to the claims of
the general creditors of the Company in the event of bankruptcy or insolvency of
the Company. To the extent that any Participant, terminated Participant, or
beneficiary acquires a right to receive payments from the Company under this
Plan, such rights shall be no greater than the rights of any unsecured general
creditor of the Company.


Section 7.7    Applicable Law. All questions pertaining to the construction,
validity and effect of this Plan shall be determined in accordance with the laws
of the State of Florida, to the extent not preempted by Federal law.


Section 7.8    Limitation of Rights. This Plan is a voluntary undertaking on the
part of the Company. Neither the establishment of this Plan nor the payment of
any benefits hereunder, nor any action of the Company, the Committee or its
delegate shall be held or construed to be a contract of employment between the
Company and any eligible employee or to confer upon any person any legal right
to be continued in the employ of the Company. The Company expressly reserves the
right to discharge, discipline or otherwise terminate the employment of any
eligible employee at any time. Participation in this Plan gives no right or
claim to any benefits beyond those which are expressly provided herein and all
rights and claims hereunder are limited as set forth in this Plan.


Section 7.9    Severability. In the event any provision of this Plan shall be
held illegal or invalid, or would serve to invalidate this Plan, that provision
shall be deemed to be null and void, and this Plan shall be construed as if it
did not contain that provision.


Section 7.10    Headings and Number. The headings to the Articles and Sections
of this Plan are inserted for reference only, and are not to be taken as
limiting or extending the provisions hereof.


Section 7.11    Incapacity. If the Committee or its delegate determines that a
Participant, a terminated Participant, or any beneficiary under this Plan (each
of which shall be referred to as the “Recipient”) is unable to care for his or
her affairs because of illness, accident, or mental or physical incapacity, or
because the Recipient is a minor, the Committee or its delegate may direct that
any benefit payment due the Recipient be paid to his or her duly appointed legal
representative, or, if no such representative is appointed, to the Recipient’s
spouse, child, parent, or other blood relative, or to a person with whom the
Recipient resides or who has incurred expense on behalf of the Recipient. Any
such payment so made shall be a complete discharge of the liabilities of this
Plan with respect to the Recipient.


Section 7.12    Binding Effect and Release. All persons accepting benefits under
this Plan shall be deemed to have consented to the terms of this Plan. Any final
payment or distribution to any person entitled to benefits under this Plan shall
be in full satisfaction of all claims against this Plan, the Committee, or its
delegate, and the Company arising by virtue of this Plan.


* * * * *




-21-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the following duly authorized BPC member has caused this
amendment and restatement to be executed.


2/28/2017                     /s/ Julie Griffin        
Date        Julie Griffin




-22-